Citation Nr: 1629621	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  08-04 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral fasciitis, status post left plantar fasciectomy with heel spur resection (bilateral fasciitis).

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the bilateral knee. 

3.  Entitlement to an evaluation in excess of 20 percent for lumbar spine osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The Veteran served on active duty from September 1981 to December 1993.

The bilateral fasciitis and knee claims are before the Board of Veterans' Appeals on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from a July 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The claims were remanded by the Board in October 2011 for additional development.  In February 2014, the Board issued a decision that (in pertinent part) denied an evaluation in excess of 30 percent for bilateral fasciitis.  The Veteran appealed that portion of the decision to the Court and, by a May 2014 Order, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Partial Remand.  [The February 2014 Board decision also remanded the matter of entitlement to an evaluation in excess of 40 percent for gout, active process, affecting the bilateral knees and right great toe for additional development.  A subsequent August 2014 rating decision granted a separate 10 percent rating for degenerative joint disease of the bilateral knee.]  Thereafter, a November 2014 Board decision again denied an evaluation in excess of 30 percent for bilateral fasciitis as well as an evaluation in excess of 10 percent for degenerative joint disease of the bilateral knee and granted an increased 60 percent rating for gout, active process, affecting the bilateral knee and right great toe.  The appellant appealed that portion of the decision which denied increased ratings for bilateral fasciitis and degenerative joint disease of the bilateral knees to the Court.  In February 2016, the Court issued a Memorandum Decision that vacated the November 2014 Board decision with respect to bilateral fasciitis and knee claims, and remanded the claims for readjudication.

The lumbar spine osteoarthritis claim is before the Board from a May 2013 rating decision which, pursuant to the Veteran's July 2012 claim for increase, assigned a decreased 10 percent rating.  The Veteran disagreed with this determination and, by a March 2014 rating decision, the 20 percent rating which had previously been in effect was restored.  The November 2014 Board decision remanded this claim for issuance of a Statement of the Case, which was accomplished in December 2014.  Thereafter, the Veteran timely perfected his appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.  

As outlined in the Court's February 2016 Memorandum Decision, the Board provided an inadequate statement of reasons and bases for finding that separate 20 percent ratings for each foot under Diagnostic Code 5284 for "moderately severe" foot injuries were not warranted and that the Veteran's degenerative joint disease bilateral knee may not be evaluated under a Diagnostic Code that compensates limitation of motion.  In this regard, the Court noted the Veteran's foot symptomatology, such as pain rate 9 out of 10 and repeated loss of work caused by an inability to walk, and that he suffers from limitation of motion in his knee at all times.  As such, a VA examination and opinion as to the nature and severity of the Veteran's bilateral foot and knee symptoms is necessary.  

Regarding the matter of an increased rating for lumbar spine osteoarthritis, review of the record shows that, on his February 2015 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran reported that his back condition had gotten worse and that he was "currently going to physical therapy at the Mcquire Veteran's Hospital."  Given the passage of time since the most recent March 2013 VA examination and the suggestion of increased severity, another VA examination should be conducted to determine the current status of the Veteran's lumbar osteoarthritis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In connection with his appeal to the Court, the Veteran claims entitlement to extraschedular consideration based on his combined bilateral foot and knee disabilities.  The Board finds that the complex state of the Veteran's disabilities, with multiple - and potentially related - service-connected disabilities, presents an exceptional and unusual disability picture not adequately contemplated by the scheduler rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). Thus, the claims for increase should be submitted to the Director, Compensation and Pension Service to determine whether one or more increased ratings are warranted on an extraschedular basis.

On remand, updated to treatment records, including from Mcquire Veteran's Hospital, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated records of VA (identified by the Veteran as Mcquire Veteran's Hospital) or adequately identified private evaluations or treatment the Veteran has received for his back, knee and foot disabilities.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination(s) to determine the nature, extent and severity of his service-connected bilateral fasciitis, degenerative joint disease of the knees and lumbar spine osteoarthritis.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner must identify all related symptoms and note their frequency, severity, and related impairment of function.  The appropriate Disability Benefits Questionnaire (DBQs) should be competed for this purpose, if possible.  

(a)  The examination must specifically include testing the back, knees and feet for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If testing the involved joints for pain on both active and passive motion and in weight-bearing and nonweight-bearing is not indicated or cannot be performed, the reason for this determination should be clearly explained in the examination report.  

(b)  As to each involved joint, the examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  As to each involved joint, the examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  After the development sought above is completed, the back, bilateral knee and foot claims should be submitted to the Director, Compensation and Pension Service to determine whether ratings in excess of those currently assigned are warranted on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

In addressing the above, the Board asks that the Director, Compensation and Pension Service, to specifically and separately comment on each disability in addition to the collective impacts of these disabilities.

4.  After completing the above, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide a supplemental statement of the case and afford him and his representative the requisite notice to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

